Citation Nr: 0117852	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an effective date earlier than October 6, 
1992, for entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(l) on account of the need for regular aid 
and attendance.




ATTORNEY FOR THE BOARD


Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l) on account 
of the need for regular aid and attendance with an effective 
date of October 6, 1992.

The veteran's claims for an earlier effective date for 
service connection for an organic personality disorder and 
entitlement to separate disability ratings for the 
personality disorder and post-traumatic stress disorder 
(PTSD) were denied by the Board in May 1998.  The veteran 
submitted motions for reconsideration of that decision that 
were received at the Board in June 2000 and August 2000, 
respectively.  While the purpose of the motions was to argue 
for reconsideration, the veteran appears to have raised a new 
issue of entitlement to a higher rate of special monthly 
compensation.  A faxed statement that was received at the 
Board in January 2001 also appears to contain additional 
argument in favor of a higher rate of special monthly 
compensation.  The RO has not yet had an opportunity to 
develop such an issue.  Accordingly, it is referred to the RO 
for such further development as may be necessary.


FINDINGS OF FACT

1.  The veteran was granted a 100 percent rating for service-
connected PTSD in August 1991.  He was notified of that 
action in August 1991 and informed that he was not found to 
be housebound or to require regular aid and attendance.

2.  The veteran did not initiate a timely appeal of that 
decision.

3.  The veteran was hospitalized for his service-connected 
psychiatric disability at a VA facility beginning October 6, 
1992.

4.  The veteran was awarded special monthly compensation in 
June 1999, with an effective date of October 6, 1992.

5.  There is no medical report or other document dated or 
received prior to October 6, 1992, from which it was 
factually ascertainable that the veteran's service-connected 
disabilities rendered him unable to care for his daily 
personal needs or to protect himself from the hazards and 
dangers incident to his daily environment without the 
assistance of others.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
special monthly compensation based on the need for regular 
aid and attendance are not met. 38 U.S.C.A. § 5110(a) (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.350, 3.351, 
3.352, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1964 to August 
1968.  He was wounded in February 1968 while serving in 
Vietnam.  According to the veteran's service medical records 
he suffered a fractured right mandible, facial lacerations 
and rupture of the right tympanic membrane.  The veteran 
underwent a period of treatment and recovery.  At the time of 
his discharge in August 1968 he was considered fit for 
worldwide assignment.

The veteran submitted his original claim for disability 
compensation benefits in August 1968.  He was granted service 
connection for residual fracture of the right mandible with 
loss of teeth number 28, 29 and 30, gunshot wound (GSW) scar 
of the right chin and residuals of tracheostomy, residual 
shell fragment wound (SFW) of the right jaw with numbness in 
the lower lip and right maxilla area, and residuals of fungus 
dermatitis.  The veteran was assigned a 10 percent rating for 
each of the four rated disabilities.  His combined disability 
rating was 30 percent.  A noncompensable disability rating 
for perforation of the right tympanic membrane was added in 
June 1969.

The veteran submitted a claim for entitlement for a "nervous 
condition" in December 1978.  VA and private treatment 
records for the period from June 1971 to December 1978 
reflected complaints from the veteran of being nervous at 
work beginning in 1973.  He was having problems with co-
workers and supervisors.  The veteran's claim was denied in 
February 1979.  

The veteran later submitted a statement from a VA 
psychiatrist, dated in March 1979, that provided a diagnosis 
of traumatic war neurosis that was related to service in 
Vietnam.  However, his claim remained denied.

In January 1980, the RO issued a rating decision that 
combined the veteran's residuals of the fracture of the right 
mandible with the disability involving numbness of the lower 
lip and right maxilla as a single disability rating.  A 10 
percent rating was still in effect.  The total combined 
disability rating for the veteran's service connected 
disabilities remained at 30 percent.

During this period the veteran submitted a number of lay 
statements from family members and friends that attested to 
negative changes in his personality after his discharge from 
service.  The veteran also submitted a number of statements 
detailing his problems at work.  However, he still remained 
employed with Ohio Bell, his employer since February 1969.

The veteran's claim was forwarded to the Board where it was 
remanded for further development in June 1981.

The veteran was granted service connection for post-traumatic 
stress disorder (PTSD) in June 1982.  He was assigned a 10 
percent disability rating, effective as of December 12, 1978, 
the date his claim for service connection was received.  The 
veteran submitted his notice of disagreement (NOD) with the 
10 percent rating in September 1982.

In April 1983, the RO increased the veteran's disability 
rating for PTSD to 30 percent.  The effective date of the 
increase was also established as December 12, 1978, the date 
the claim for service connection for a nervous condition was 
received.  

The veteran was notified of the April 1983 rating action by 
way of a letter dated May 9, 1983.  The letter of 
notification requested that the veteran indicate, within the 
next 30 days, whether he was satisfied with the benefits 
granted.  The letter indicated that if no reply was received 
within the 30 days, it would be assumed that he wanted to 
continue his appeal and his case would be returned to the 
Board.

The veteran submitted a written statement that was received 
at the RO on May 19, 1983.  The veteran referred to the RO's 
letter and stated that he was satisfied with the benefits 
granted.  

The RO again contacted the veteran in a letter dated May 24, 
1983.  The RO advised the veteran that the prior letter was 
in error.  It was noted that before the veteran's case could 
be forwarded to the Board, he needed to file a substantive 
appeal.  A copy of VA Form 1-9 was included as an enclosure.  
The veteran was further advised that if he wished to continue 
his appeal he needed to return the VA Form 1-9 within 30 
days.  There is no indication in the claims file that the 
veteran made any further response to the RO either about his 
rating for PTSD or the other issues involved in the April 
1983 rating decision and May 1983 statement of the case.

The next action involving the veteran occurred in May 1985 
when he was afforded a routine VA Compensation and Pension 
(C&P) examination to evaluate his PTSD disability.  The 
veteran was noted to still be employed with Ohio Bell, 
although the report noted that the veteran's supervisor was 
very helpful in the veteran keeping his job by being 
understanding of his stresses.

The veteran's 30 percent rating was continued in August 1985.  
Later that same month the veteran submitted a claim for an 
increased rating for his PTSD.  He indicated that he had been 
inpatient at the VA medical center (VAMC) in Dayton, Ohio, in 
June 1985 and had not yet returned to work.  

A discharge summary from the Dayton VAMC for June 1985 shows 
that the veteran sought voluntary admission because of 
complaints of depression and anxiety relating to a family 
problem.

The veteran submitted a statement from a psychologist from 
Ohio Bell dated in August 1985.  The statement noted that the 
veteran needed a low stress environment and needed the 
continued understanding from his supervisor.

The evidence of record shows that the veteran was again 
hospitalized at a VA facility in June-July 1986, with 
subsequent evaluation for long-term PTSD treatment in 
November 1986, and treatment in a PTSD rehabilitation program 
from January to April 1987.

The veteran's claim for an increased rating for his service-
connected PTSD was denied.  He then perfected an appeal of 
the denial for the increased rating.  His claim was forwarded 
to the Board where it was remanded for additional development 
in May 1988.

The veteran submitted an "attendance warning" that was 
given to him by an assistant manager at his place of 
employment and dated in March 1988.  The warning noted that 
the veteran had been on disability seven times from 1985 to 
1988 for a nervous disorder.  The total lost time was 276 
days.  The veteran had also been on disability five times 
during the period from January 1, 1986, to March 7, 1988, 
with 171 lost days, again, due to a nervous disorder.  

The veteran's PTSD disability rating was increased to 50 
percent in February 1989.  The rating was made effective as 
of June 14, 1985, which was the first day for the veteran's 
period of inpatient treatment for two weeks.

The veteran submitted a statement disagreeing with the RO's 
actions in August 1989.  The veteran reported that he was on 
sick leave from his employer as of May 23, 1989.  He also 
submitted a June 1989 statement from a social worker which 
reported that she had recommended that the veteran be 
afforded a year off from work to minimize any additional 
aggravation of his disability.

A VA psychiatric examination, dated in October 1989, reported 
that the veteran was concerned about his employment.  There 
was no indication that the veteran was incapable of taking 
care of himself.

In March 1990, the veteran submitted a copy of a disability 
award letter from the Social Security Administration, dated 
in February 1990.  The letter indicated that the veteran 
would receive disability benefits from November 1989.  The 
letter further indicated that the veteran was determined to 
have become disabled on May 23, 1989.  Finally, the letter 
was addressed to the veteran's spouse as his payee; however, 
there was no statement or finding included with the letter 
that said that the veteran was incompetent or unable to 
manage his affairs.

In November 1990, the Board issued a decision that increased 
the veteran's PTSD disability rating to 70 percent.  The RO 
issued a rating decision in January 1991 that effectuated the 
Board's decision.  The 70 percent rating was made effective 
as of August 1, 1986.  

The veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in February 1991.  He reported that he was last 
employed as of May 22, 1989.  

The veteran was hospitalized at the VAMC in Lexington, 
Kentucky, from February 25, 1991, to March 5, 1991.  The 
discharge summary from that facility shows that the veteran 
presented to the emergency room with complaints of being more 
and more distressed, especially since the Gulf War.  

In April 1991, the veteran submitted a letter from the 
medical director from Ohio Bell that was dated in June 1990.  
The letter was addressed to an insurance carrier and provided 
a summary of the veteran's employment status.  The letter 
noted that the veteran had returned to work in July 1988 and 
had been doing relatively well.  The veteran was on a period 
of disability as of May 1989.  The medical director noted 
that he had seen the veteran in October 1989 and that he 
seemed to be doing well.  However, the prognosis for the 
veteran's return to work was poor.  A permanent disability 
was being evaluated.

The veteran's spouse submitted a statement in April 1991 
wherein she argued that the veteran's disability rating 
should be increased to 100 percent, or, in the alternative, 
he should be found to be unemployable.  She did not make any 
comments regarding the veteran's inability to care for 
himself or that he required protection from the hazards or 
dangers of his environment.

The veteran was afforded several VA examinations in May and 
June 1991.  The veteran was afforded a psychological 
evaluation, to include some testing, as well as a psychiatric 
evaluation.  There was no indication in the various 
examination reports that the level of the veteran's service-
connected disability required that he be cared for by anyone 
else or that he was incapable of managing his own affairs.

A discharge summary from St. Claire's Medical Center, for the 
period from May 21-29, 1991, was associated with the claims 
folder in August 1991.  The summary noted that the veteran 
was referred to the emergency room by his wife because of 
being stressed out in dealing with his disability claim.  The 
summary did not reflect any indication that the veteran was 
in need of additional care or attention or that he was unable 
to care for himself.

In June 1991, the veteran's employer submitted documentation 
that his employment was terminated, due to disability, as of 
May 28, 1990.

In a rating decision dated in August 1991, the RO increased 
the veteran's PTSD disability rating to 100 percent.  An 
effective date of November 5, 1990, was established for the 
100 percent rating.  The RO cited to outpatient treatment 
records to show that an outpatient record dated November 5, 
1990 reflected the severity of the disability.

The veteran was notified of the RO's action by way of a 
letter dated August 6, 1991.  In addition to informing the 
veteran of the 100 percent rating, the letter also stated 
that the veteran was not found to be housebound or to require 
the aid and attendance of another person.

Associated with the claims folder is a letter from the 
veteran to the Director, Compensation and Pension Service, 
that is undated.  However, there is a letter from the RO, 
dated August 21, 1991, that acknowledges receipt of the 
veteran's letter and reiterates the rating action that 
occurred earlier in the month that provided a 100 percent 
disability rating.  The Board notes that the veteran's letter 
to the Director argued for a 100 percent rating with no 
reference to aid and attendance.

The veteran also submitted several additional statements 
either directly, or through his Congressional representative 
that presented argument on an array of issues.  However, the 
veteran did not address any need for aid and attendance in 
his submissions.

Associated with the claims file is a Report of Contact (ROC), 
dated August 20, 1991, that reflects a conversation with the 
veteran's spouse and a Central Office program analyst.  She 
indicated that the veteran wanted "back pay" to 1989 for 
his unemployability.  A second call was made on August 21, 
1991.  The ROC stated that the primary complaint was the 
failure to provide the 100 percent rating from 1989 to 1990.

Also associated with the claims file is a Central Office (CO) 
review of the veteran's claim dated in December 1991.  The CO 
review determined that the veteran's 100 percent rating 
should be effective as of May 23, 1989.  The basis for the 
determination was given as a difference of opinion rating 
under 38 C.F.R. § 3.105(b) (1991).  

The RO issued a rating decision in December 1991 that 
assigned the 100 percent rating as of May 23, 1989.  The 
veteran was provided notice of this action that same month.

Copies of correspondence were received from the veteran in 
June 1992, which were dated in May 1992.  In these letters, 
the veteran refers to the need for regular aid and 
attendance, and makes argument relative to his entitlement to 
such a benefit, but he did not express disagreement with the 
August 1991 denial.

The veteran submitted a statement in October 1992 wherein he 
expressed a desire for his 100 percent rating to be 
permanent.  He also stated that he was currently hospitalized 
in a VA facility since October 6, 1992.

The veteran's Congressional representative submitted a letter 
to the RO that was received on November 9, 1992.  The letter 
transmitted a number of documents submitted by the veteran.  
The cover letter stated that the veteran felt that the 
additional information was the proof needed to qualify for 
aid and attendance benefits.  

The veteran submitted a copy of the discharge summary for his 
period of hospitalization at the Lexington VAMC from October 
6, 1992, to October 15, 1992.  The summary reflects that the 
veteran was admitted through the emergency room after 
transport by ambulance.  He reported difficulty dealing with 
depression and anger and was afraid that he might harm 
someone.  The summary does not reflect any symptomatology 
that required the veteran to be in need of regular aid and 
attendance or demonstrated that he was incapable of caring 
for himself.

The veteran testified at a hearing at the RO in November 
1992.  He stated that he was not claiming to be housebound 
but felt that he was a danger to himself and others if left 
alone.  He testified that he felt his need to be hospitalized 
once or twice a year over the prior years was proof that he 
required aid and attendance.  He said that his wife watched 
over him or would have someone else if she couldn't.  The 
veteran further testified that he thought that he had 
appealed the earlier denial of entitlement to aid and 
attendance.  

The veteran was afforded a VA examination in December 1992 to 
evaluate his need for aid and attendance.  The veteran was 
brought to the examination by his wife.  It was reported that 
his wife would take him around, otherwise he would remain at 
home.  She handled all of his finances.  

The veteran was also afforded a VA PTSD examination in 
December 1992.  The examination report documented the 
veteran's current symptomatology attributable to his PTSD and 
organic personality disorder.  However there was no finding 
that the veteran was in need of aid and attendance of another 
person.

In February 1993 the RO proposed a finding of incompetence 
for the veteran.  The proposal was based on the results of 
the October 1992 hospitalization and the December 1992 
examination reports.  The veteran did not dispute the RO's 
proposed action, and a rating of incompetency was issued in 
April 1993.

Associated with the claims folder are various documents, 
orders and reports from the District Court of Rowan County, 
Kentucky, for the period from May to August 1994.  The 
veteran was provided a court-directed evaluation to determine 
if he was disabled under state law such as to require the 
appointment of a fiduciary.  The evaluation report 
recommended a conservator to manage the veteran's financial 
affairs and a limited guardianship to assist the veteran in 
receiving additional help and treatment.  

The veteran's case was forwarded to the Board on appeal.  The 
Board remanded the case in April 1996 for additional 
development.  While the case was in a remand status, the 
veteran was granted service connection for an organic 
personality disorder as related to head trauma suffered when 
he was wounded in service.  The organic personality disorder 
was combined with the veteran's PTSD for rating purposes.  
The effective date of service connection was established as 
May 23, 1989.

The veteran's case was again forwarded to the Board.  In May 
1998, the Board remanded the case for further development on 
the aid and attendance issue.  The Board denied the veteran's 
claim for an earlier effective date for service connection 
for his organic personality disorder.  The Board also denied 
the veteran's claim for separate disability ratings for his 
organic personality disorder and PTSD.  

Upon remand, the veteran was afforded VA examinations in 
August 1998 and January 1999.  Based on the examination 
results and additional submissions from the veteran, in June 
1999 special monthly compensation based on the need for 
regular aid and attendance was granted.  The effective date 
for the benefit was established as October 6, 1992.

The veteran disagreed with the effective date.  In a ROC 
dated in October 1999, it was reported that the veteran 
sought aid and attendance benefits back to May 23, 1989.  

The veteran submitted several additional statements in 
support of his claim.  Also submitted was correspondence from 
the veteran's Congressional representatives that was received 
at the Board in 2000 and 2001.  The arguments raised by the 
veteran have been considered.

II.  Analysis

Under the laws administered by VA, special monthly 
compensation in the form of aid and attendance benefits is 
payable in those cases where a veteran's service-connected 
disability or disabilities render him so helpless that he is 
unable to attend to routine daily living activities.  See 
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) 
(2000); see also Prejean v. West, 13 Vet. App. 444, 447 
(2000).  Aid and attendance benefits are payable for, among 
other things, blindness in both eyes with visual acuity of 
5/200 or less (38 C.F.R. § 3.350(b)(2)) or because a veteran 
is permanently bedridden.  Id.

The following are considered in determining whether a factual 
need for aid and attendance has been established:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; or

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a).  Under applicable regulations, 
"bedridden" will be a proper basis for an award under 
38 U.S.C.A. § 1114(l), and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Awards of pension or compensation payable to or for a veteran 
will be effective as follows: (a) Aid and attendance and 
housebound benefits. (1) Except as provided in § 3.400(o)(2), 
the date of receipt of claim or date entitlement arose, 
whichever is later.  However, when an award of pension or 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  38 C.F.R. § 3.401(a).

In this case, entitlement to aid and attendance was 
considered at the time of the August 1991 rating decision 
that awarded the 100 percent rating for the veteran's PTSD.  
However, it was determined that the veteran was not 
housebound and did not require regular aid and attendance.  
Contrary to any assertions by the veteran, he did not appeal 
that finding and the decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  As noted 
above, he submitted various arguments in June 1992, including 
ones relevant to the aid and attendance issue, but he did not 
express disagreement with the August 1991 denial.  

The August 1991 denial notwithstanding, the salient point to 
be made is that the medical evidence of record does not show 
that the veteran required the assistance of another person 
due to his service-connected disabilities prior to October 6, 
1992.  In other words, entitlement was not shown before this 
date.  38 U.S.C.A. § 5110.  The record contains multiple VA 
examination reports and discharge summaries during the years 
from 1989 to 1991.  However, none of the reports or summaries 
indicated that the veteran's mental health status was such 
that he required such assistance.

The Board acknowledges that the veteran's SSA benefits were 
made payable to his spouse as the payee.  However, there is 
no indication in the record that there was any finding that 
the veteran's status was such that he required personal 
assistance as contemplated under the VA statutory and 
regulatory regime to qualify for aid and attendance benefits 
under 38 U.S.C.A. § 1114(l).  The objective medical evidence 
of record clearly does not support such a finding prior to 
October 1992.

The veteran was found to be incompetent by VA for the 
management of his financial affairs in April 1993.  A 
fiduciary was appointed at that time.  In May 1994, a 
petition was filed with the District Court of Rowan County, 
Kentucky, for a determination of disability.  Records from 
the court show that a court-ordered psychiatric evaluation in 
July 1994 recommended that the veteran be afforded full 
conservatorship and a limited guardianship due to his 
inability to manage his financial affairs, and his difficulty 
in managing his personal affairs.  Based on the report, the 
court ordered the appointment of a conservator and a guardian 
in August 1994.  However, this finding of the need for such 
assistance is approximately two years after the current 
effective date of the veteran's VA benefits and does not 
serve to establish an earlier effective date for the 
veteran's VA benefits.


In summary, the evidence shows that the veteran was last 
treated in May 1991 prior to his hospitalization in October 
1992.  Based on a review of the entire record, the Board 
concludes that the evidence of record did not suggest the 
need for regular aid and attendance any earlier than the date 
already established by the RO--October 6, 1992.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for an earlier effective 
date for the assignment of special monthly compensation under 
38 U.S.C.A. § 1114(l).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance 

Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The appellant was notified in the statement of the 
case issued in October 1999 of the provisions of law relied 
on, the facts developed in the case, and the reasoning used 
in reaching a decision on the issue in this case.

The appellant and the veteran have been provided the 
opportunity to present evidence and argument in support of 
the claim.  Multiple statements have been submitted by the 
appellant and/or veteran in support of an earlier effective 
date.  In addition, the veteran was afforded VA psychiatric 
and Aid & Attendance examinations.  No other sources of 
relevant medical evidence have been identified that might aid 
in the resolution of this appeal.  The issue is whether there 
is a basis for establishing an effective date earlier than 
October 6, 1992, for the grant of benefits.  It is unclear 
what a remand for further development would accomplish, since 
the issue now presented is an adjudicative determination 
based on the medical evidence then available.  It thus falls 
to the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than October 6, 
1992, for the assignment of special monthly compensation 
under 38 U.S.C.A. § 1114(l), is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

